 

Exhibit 10.36

SIENTRA, INC.

 

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED

STRATEGIC ADVISORY CONSULTING AGREEMENT

 

This Second Amendment to that certain Second Amended and Restated Strategic
Advisory Agreement (the “Second Amendment”), is made between Sientra, Inc., a
Delaware corporation (the “Company”) and Keith J. Sullivan (“Consultant”)
(collectively, the “Parties”), dated as of March 12, 2019 (the “Amendment
Effective Date”).

 

RECITALS

 

WHEREAS, the Parties entered into that certain Second Amended and Restated
Strategic Advisory Agreement as amended by the First Amendment to Second
Amendment and Restated Strategic Advisory Consulting Agreement effective August
6, 2018 (collectively the “Advisory Agreement”); and

 

WHEREAS, the Company and Consultant desire to amend the Advisory Agreement as
set forth herein with all terms to be effective as of the Amendment Effective
Date.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the Parties hereby agree as follows:

 

AGREEMENT

 

1.Section 4 of the Advisory Agreement is hereby amended to replace the following
phrase “Consultant shall provide Services to Sientra commencing on the Effective
Date and ending on December 31, 2019 (the “Term”)” with “Consultant shall
provide Services to Sientra commencing on the Effective Date and ending on
December 31, 2019 (the “Term”)”

 

2.Exhibit B to the Advisory Agreement is amended to include the following
paragraph:

 

In addition, for the period January 1, 2019 through December 31, 2019 Consultant
shall be granted a further 40,000 time-based RSUs, which shall vest in arrears
in four quarterly installments as follows: (i) 10,000 shares shall vest on the
first business day after the quarter ending March 31, 2019, (ii) 10,000 shares
shall vest on the first business day after the quarter ending June 30, 2019,
(iii) 10,000 shares shall vest on the first business day after the quarter
ending September 30, 2019, and (iv) 10,000 shares shall vest on the first
business day after the quarter ending December 31, 2019.  Consultant shall
further be granted an additional 20,000 performance-based RSUs the vesting of
which is contingent upon the achievement of certain revenue targets for miraDry
as set forth by the Board or the Committee and communicated to Consultant in
writing. The performance-based RSUs shall vest, provided the performance
criteria has been met, on the first business day after Sientra files its
Quarterly Report on Form 10-Q or Annual Report on Form 10-K for the applicable
time period.  Such grants shall be subject to Consultant’s execution of an RSU
agreement with the Company and Consultant’s continued consulting service with
the Company through each applicable vesting date.  The RSUs shall be governed by
the RSU agreement and related equity incentive plan of the Company,
respectively. No performance RSUs will vest if the

 

--------------------------------------------------------------------------------

 

revenue targets are not achieved, provided, however that in the event (i) of a
Change in Control (as defined in the Plan) of Sientra on or prior to the end of
the Term, and (ii) Consultant is terminated without Cause (as defined in the
Consulting Agreement) prior to the end of the Term, then all of the
performance-based RSUs and all unvested time-based RSUs will automatically and
without further action vest in full

 

3.Except as specifically provided for in this Amendment, the terms of the
Advisory Agreement shall be unmodified and shall remain in full force and
effect.  In the event that any provision of this Amendment and the Advisory
Agreement conflict, the provision of this Amendment shall govern.

 

4.This Amendment will be effective upon the Amendment Effective Date.

 

5.Unless otherwise defined herein, all capitalized terms shall have the meanings
assigned to them in the Advisory Agreement.

 

6.This Amendment may be executed in counterparts, each of which when so executed
shall be deemed to be an original, and such counterparts shall together
constitute one and the same instrument.  This Amendment shall be governed and
construed in accordance with the laws of the State of California applicable to
contracts made and to be performed wholly within such State, without regard to
the conflicts of laws principles thereof.  This Amendment shall become part of
the Advisory Agreement and therefore subject to its terms.

 

[SIGNATURE PAGE FOLLOWS]




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, The parties have executed this Agreement as of the date set
forth above.

 

 

SIENTRA, INC.

 

 

 

 

By: /s/ Jeffrey M. Nugent

 

Title:  Chairman and Chief Executive Officer

 

Address:  420 Fairview Avenue, Suite 200, Santa Barbara, CA 93117

 

Phone: 805-679-8888

 

 

KEITH J. SULLIVAN

 

 

 

By: /S/ Keith J. Sullivan

 

Address: 8840 S. Sea Oaks Way, # 304, Vero Beach, FL 32963

 

Phone: 703-304-0481

 

 